DETAILED ACTION

EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with on 07/08/2021, with James J Kulbaski (Reg. No. 34,648).

 12.	(Currently amended) The image processing device according to claim [[5]] 1 wherein at least part of the first information and at least part of the second information are automatic 



/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677                                                                                                                                                                                                        











Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Claims 1-4 and 6-17 are allowed.
Applicant’s arguments in view of amendments and/or remarks regarding currently pending independent claims 1, 15 and 16, see applicant’s remarks filed on 06/09/2021, appears to overcome the rejection have been considered are persuasive.
Upon further review and search, main Claims 1, 15 and 16, are considered allowable since when reading the claims in light of the specification, none of the references searched and of record alone or in combination disclose or suggest the combination of limitations specified in independent claims 1, 15 and 16: [i.e. “an image processing device comprising: a light source configured to irradiate an object at least with invisible light, the object including colorants different from each other in spectral reflectance in an invisible spectrum, the light source further configured to irradiate the object further with visible light; a reader configured to read a first image from the object irradiated with the invisible light, the reader further configured to read a third image from the object irradiated with the visible light; and circuitry configured to: generate a second image from the first image read by the reader and the third image; and recognize first information in the second image, wherein the circuitry is further configured to remove at least part of second information from the third image to generate the second image, the second information being one of a common portion and a non-common portion of the first image and the third image”
Specifically, claims 1, 15 and 16 contain subject matter allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, has found any motivation to combine any of said prior art which teaches, as recited in main claims 1, 15 and 16.
Further, the prior arts of record don’t disclose or suggest the features of claims 1 15 and 16. There exists no motivation in the prior art to combine teachings to disclose the limitations of main claim 1, 15 and 16 as amended.
Main Claim 1, 15 and 16, contains the same language resulting in indication of allowable subject matter as claim 1. Therefore the reasons for indicating allowable subject matter of claim 15 and 16 are the same as claim 1, above.
For at least the above reasons, the prior arts of the record don’t teach or suggest the combination features of claims 1, 15 and 16. Claims 1-4 and 6-14, which depend from claims 1, are patent-ably distinct from the prior arts by virtue of their dependency and further in view of the additional features recited therein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472.  The examiner can normally be reached on 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEGUSSIE WORKU/           Primary Examiner, Art Unit 2677